11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Tammi Dawn Deere,                              * From the 132nd District Court
                                                 of Scurry County,
                                                 Trial Court No. CR 10650.

Vs. No. 11-19-00227-CR                         * July 22, 2021

The State of Texas,                            * Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.